Citation Nr: 0630719	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
October 1983.

This matter arises from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that the veteran had 
failed to submit new and material evidence to reopen this 
claim.  A Board decision dated September 2004 found that new 
and material evidence had been submitted sufficient to reopen 
the veteran's claim, and remanded the issue of service 
connection for an acquired psychiatric disability for further 
development.  Therefore, the issue in appellate status is as 
noted above.

The veteran was afforded a personal hearing before an RO 
Hearing Officer in September 2003.  He was also given the 
opportunity to present oral testimony before the undersigned 
Veterans Law Judge at the RO in May 2004.  Transcripts of 
those hearings have been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in September 2004, this issue was 
remanded for further development, to specifically include a 
VA examination to determine the nature and etiology of the 
veteran's psychiatric disability.  The examiner was requested 
to review the veteran's claims file prior to the requested 
examination, including specifically cited evidence, and as 
well offer a complete rationale for all opinions provided.  
In her initial examination report, dated February 21, 2006, 
the examiner indicated that in her opinion, the veteran's 
mental disorder started in service and had persisted since 
that time.  The examiner at that time did not address any of 
the veteran's medical records in forming her opinion.  An 
addendum to that report, dated February 22, 2006, indicates 
that the examiner reported that she was not provided the 
veteran's claims folder, and therefore did not have any 
background information on the veteran's military history or 
prior medical records.  She indicated that her opinion, based 
solely on the information that the veteran provided to her, 
was that the veteran's schizophrenia began while the veteran 
was in the service and persisted to the present.  A final 
addendum to this examination report, dated March 1, 2006, 
indicates that the examiner was that day provided with the 
claims folder, and reviewed it.  However, the examiner did 
not at that time address any of the evidence in the veteran's 
claims folder, to include any evidence that conflicted with 
the veteran's statements, on which she previously indicated 
she had based her medical opinion.  The Board notes that the 
examiner had been instructed in the Board remand of September 
2004 to reconcile her conclusions with the veteran's medical 
records, and specifically those records listed in the remand 
instructions.  While the examiner did indicate she reviewed 
the veteran's claims file, she did not reconcile her 
conclusions with the veteran's medical records.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As such, the 
Board finds that it must return this issue to the previous 
examiner, so that she can provide a complete rationale for 
her opinion, including specifically addressing the relevant 
evidence in the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Have the RO return the claims file to 
the examiner who conducted the veteran's 
February 2006 VA examination.  The 
examiner must review the veteran's entire 
claims file, including the veteran's 
service medical records, and indicate such 
review in her report.  The examiner is 
requested to offer an opinion as to the 
etiology of the veteran's psychiatric 
disability, and whether it is more likely, 
less likely, or as likely as not that any 
current psychiatric disability had its 
onset in service.  Specifically, the 
examiner must comment upon the veteran's 
service medical records, which do not show 
treatment for any psychiatric disability, 
a January 1994 statement from a private 
doctor which shows psychiatric treatment 
starting in July 1992, a December 1994-
March 1995 VA hospital report which 
appears to show the first hospitalization 
of the veteran for any psychiatric 
disability, the June 2001 and September 
2003 reports by the veteran's medical 
providers which appear to relate the 
veteran's psychiatric disability to 
service, and the June 2002 VA examination 
report which found that the veteran's 
psychiatric disability was not related to 
service; as well as any other medical 
evidence used to form her opinion.

2.  Upon completion of the foregoing 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability.  All applicable 
laws and regulations should be considered. 
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



